i   .




                 %ZEl                  Y   GJCNERAE




    Texas Prison Board
    711 West Alabama Street
    Houston, Texas
    3ear Sirs:            Attention:       M??s *   C. A. 'Teagle,Secretary
                          Opinion No, O-2359
                          -
                          Re:  Are inmates of the Texas Drison Sgs-
                               tern,after their release and the
                               restoration of their citizenship
                               eligible to take the examrnation
                               for and become cosmetologists?
            This will acknowledge receipt of your recent 1~etter
    in which you submit the question as stated above.
            Our statutes relating to the practice or occupaticn
    of cosmetology ha7e been Incorporated in Vernon's Anno,iated
    Crimina?~Statutes as ArtLcle 734b, That Article provfdes that
    no person may lawfully engage in the practice or pursue the
    occupation of a hairdresser oracosmetologist unless such per-
    son sbal.1have firsi;cb,taineda certificate or registratiorl
    or license from the State Board of Rairdressers and Cosmetol,o-
    gists.
            Section 19 of said Artic1.e?34b relates to t-hesubject
    we are here called upon to interpret. We quote:
            I'Sectlon15. The said Board created 'bythis Aet
        shall have the power to revoke or suspend certificates
        provided in this A&, when the registrant or licensee
        shall have been convfcted of having violated any of
        the provIsions of this law or shall have been conv:eted
        of a felony or shall have been convIcted of drunken-
        ness or of any offense in either the State or Federal
        Court involving the illegal use, sale or transporta-
        tion of intoxicating liquor or narcotic drugs, and
        any person so charged shall have the right of trial
        by jury in the county or district where such offense
        fs alleged to have been eommftted before the revoea-
        tion or cancellation of such license shall become ef-
        fective.
            "(a) The Board may refuse to grant a certi-
Texas Prison Board, page 2         Q-2359



    ficate to any person who shall fail to make a
    grade of seventy-five (75) in all subjects upon
    which they are examined, or to any person guilty
    of fraud in passing the examination and obtain-
    ing a certlflcate of authority to operate under
    the provisions of this Act at any time, or if
    such person shall be found guilty of a felony, or
    gross Immorality or unprofessional or dishonest conduct,
    or should such person become addicted to the use'
    of drugs, or the habitual use of intoxicating liquor
    to such an extent as to rend,erhim or her unfit
    to practice in any G:? the occupations classified
    under this Act, and the Board shall further have
    authority to refuse to issue a permit or to cancel
    a permit issued to any one advertising by means
    of knowingly false and deceptive statements and for
     their failure to dlsplag the certfflcates as pro-
    vided for in this Act." (UNderscoring ours)
        Under the provjaions of the foregoing statute, you are
respectfully advised that one who has been convicted of a fel-
ony may not legally qualFfg for a certlffcate or license as a
hairdresser or cosmetologist, unless favored wi,tha full and
complete pardon and restoration of citizenship.
        As to the effect of such pardon as applied to the aitu-
ation of which you 'Lnqulre,we quote the following excerpt from
Texas Jurisprudence:
       "A full or unconditional pardon operates to
   prevent all further punishment for the offense for
   which it is given, to remove all penal consequences,
   and'diaabilities incident to the conviction, and to
   create in the pardoned offender a new credit and
   capacity wholly unaffected by hIa crime.  ‘It; ‘re-
   leases the punishment and blots out the guilt so
   that, in the eye cf the law, the offender Ls as
   innocent as if he had never committed the @ffense.'
   It makes him, as has been said, a new man. D . O

        "As a general rule a full pardon restores one
    who has been convicted of a felony to all of his
    civil rights, including those of suffrage and jury
    service. It also  removes the felon's disqualifica-
    tion to testify in any other proceeding and makes
    him a competent witness. To have thie effect it is
    essential that the pardon be a full and uncondition-
    al one. . . .' (31 Tex. Jur.  Pardon, s 9, p. 1265,
    et seq.)
L    ”




    Texas Prison Board, page 3          O-2359


            In Easterwood v. State, 34 Tex. Cr. R. 400, 31 S.W.
294, it Is said:
             "Disabilities arising out of and attaching to
         a conviction for felony In this state are removed by
         the absolute pardon. The provisions in the Constf-
         tution and the laws of this state, 1mposir-gdlsabtli-
         ties because of conviction, are not and cannot be
         l~imltationsupon the authority of the Governor to
         pardon. It la beyond the‘power of the Legislature
         to so restrict the conseauences of the oardon. His
         power is supreme, and beyond the reach bf legisla-
         tive limitations. When a full oardon takes effect,
         all disabilities disaupear, and the grantee~~atanda
         as if he had never been convicted. A removal of the
         conviction necessarily removes the disabilitles,be
         cause they are but consequences of the conviction.
         This would therefore restore the party to his-right
         of suffrage, and his competency as a juror. The au-
         thorities are clear upon these questions, as we un-
         derstand them." (Emphasis ours.)
            In the case of Scott v. State, 6 Tex. Clv. App. 343,
    25 S.W. 337, which was an action of disbarment brought against
    anattorney under a statute which provided that one who had
    license to practice law and was convicted of a felony, should
    have his name stricken from the roll of attorneys upon proof
    being made in court of such fact, the defendant produced a
    pardon for the offense of which he had been convicted. The
    pardon was urged to the trial court when proof was offered of
    his convlctlon, and objections made to such evidence being of-
    fered by the State.. The trPa1 court overruled Scott and ad-
    mitted the evidence, but the Court of Civil Appeals, through
    Judge Stephens, said:
             "We are of opinion that after he received an
         unconditional pardon the record of the felony con-
         viction could no longer be used as a basis for the
         proceeding provided for in Article 226. This record,
         when offered in evidence, was met with an unconditlon-
         al pardon, and could not, therefore, properly be said
         to afford 'proof of a conviction of any felony.' Hav-
         Ing been'thus canceled, all its force as a felony con-
         viction was taken away. A pardon falling short of this
         would not be a pardon, according to the judicTa1 con-
         structlon which that act of executive grace has re-'
         ceived. Ex parte Garland, 4 Wall. 344, 18 L. Ed. 366;
         Knote v. 0. S., 95 U. S. 149,,24 L. Ed. 442, and cases.
         there cited; Young v. Young, 61 Tex. 191."
Texas Prison Board, page'4         O-2359


        The judgment was reversedand rendered in favor of
Scott; upon the ground that his pardon wiped out the legal
consequences of his conviction.
        In the,Case of Sanders v. State, 108 Tex. Cr. R. 467,
1~S. W. (2d) 901, appellant had~been the recipient of a sus-
pended sentence for one felony and during the period of the
suspension',he was finally convicted In another felony case;
The Statessought to impose sentence on the old case, but was
met with an unconditional pardon granted to cover the.most
recent one. The trial judge refused.to boncede this as a
bar',but the Court of-'CriminalAppeals said ~bg the full pardon
of a~ppellantin the last conviction the final judgmentwas
w~ipedout "to gether with all its dependent consequences '
and that 'the basis and foundation of the right of the s&e
to have him sentenced was ent?relg gone."
        The judgment against Sanders was reversed, and the
cause ordered dismissed.
        We quote from the case of United States v. Athena
Armory, 35 Ga. 344, 24 Feds.Cas. 878, 884:
        "A pardon is an act of mercy flowing from the
    fountain of bounty and grace. Its effect, when it is
    a full pardon, is to-obliterate every stain which
    the law attached to the offender; to place him where
    he stood before he committed'the pardoned offense,
    and to free him from the penalties and forfeitures
    to which the law had subjected his personal property;
    to acquit him of all penalties annexed to the offense
    for which he obtafns his pardon.'
        You are advised, in the 1Fght of the above quotations
and citations of authority, that if full and uncondltIona1 par-
dons are granted',with restoratfon of citfzenship, that in-
mates of the Texas Prison System, after their release, are
eliglble.to take the examination for, and upon meeting all
other'requirements of the Board of Hairdressing and Cosmetology,
to practice the profession or follow the occupation of coa-
metologiata. Without such pardon, the converse Is true, and
the secttons of the statute we set out above would constitute
a bar.
Texas Prison Board, page 5        o-2359


                               Yours very truly
                             ATTORNEY GJNERAL OF TEXAS


                               By s/Benjkmln WoocMll
                                    Benjamln Woodtill
                                           Assistant
BW:BBB:wc

APPROVED SEP 17, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Oplnlon Committee By s/BWB Chalrman